Worden, J.
— The appellant was prosecuted before a justice of the peace for obstructing a highway, by erecting fences across it. He appealed from the judgment of the justice to the court below, where he was tried, found guilty and fined.
Two questions are presented by the record: First, had the justice jurisdiction of the offence? It is claimed by the. appellant that he had not. The penalty for obstructing a highway is a fine not exceeding five hundred dollars, or imprisonment not exceeding three months. 2 R. S. 1876, p. 479, sec. 66. It would seem, from the statute, that fine and imprisonment can not be combined as a punishment for the offence, but that one or the other method of punishment must be exclusively adopted.
• The 3d section of the act prescribing the powers and duties of justices of the peace in State prosecutions (2 R. S. 1876, p. 668) provides that “Justices shall have exclusive original jurisdiction in all cases where the fine assessed can not exceed three dollars, and concurrent jurisdiction with the court of common pleas to try and determine all cases pun*423ishable by fine only, or by fine with discretion to imprison, and jurisdiction to make examinations in all other cases, and in trials before justices fines to the extent of twenty-five dollars may be assessed; but they shall have no power to adjudge imprisonment as a part of their sentence, except as. in this act specially provided.”
It seems to us to be clear that the section above quoted, confei’S jurisdiction upon justices in such case as the present. The language is, “and concurrent jurisdiction * * * * to try and determine all cases punishable by fine only, or by fine with discretion to imprison.” The words, “or by fine with discretion to imprison,” import clearly enough, that, where fine and imprisonment may constitute the punishment, justices have concurrent jurisdiction, though they may not have power to inflict the imprisonment. But the words are not necessarily limited to such case. They are broad enough to cover a case like the present, where a. fine may be inflicted, or, in the place of it, imprisonment may be resorted to, as the circumstances may seem to require.
In respect to the jurisdiction of justices, there is no reason for any discrimination between cases where the punishment may be fine and imprisonment and those where it is fine or imprisonment. In either case, if they deem the punishment they are authorized to assess inadequate to the of-fence, they must commit or recognize the prisoner to appear before a court competent to inflict adequate punishment. Section 7 of the act above mentioned.
Again, it is urged that, as a general denial was filed to the affidavit, the title to real estate was put in issue, which ousted the jurisdiction of the justice. The evidence is not in the record, and we can not say that the title to real estate was in issue on the trial. Besides, we are of opinion that the jurisdiction of a justice in a criminal case is not ousted by *424the fact that the title to real estate may incidentally come in issue in such case.
The second question grows out of the following facts: The original affidavit, on which the proceedings were had before the justice, was duly filed in the office of the clerk of the court below, but during the progress of the cause in that court it became lost, and by proper search could not be found. Before the trial of the cause in the court below, the court permitted the State to substitute a new affidavit in place of the lost one, shown to be an exact copy of the original, and sworn to by the same person; and on the substituted affidavit the defendant was put upon trial. There seems to have been no trouble in procuring an exact copy of the original affidavit, as the justice had copied it upon his docket, and sent it up in his transcript.
We think the court committed no error in permitting the substitution to be made, and putting the appellant upon trial upon the substituted affidavit. 1 Bish. Crim. Proced., sections 1213 and 1214.
The judgment below is affirmed, with costs.